—In a proceeding, inter alia, to invalidate the petition designating Owen Augustin as a candidate in the Democratic Party primary election to be held on September 12, 1978, for the public office of Representative to the United States Congress from the 14th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 21, 1978, which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Brown v Sachs, 57 AD2d 583). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.